UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6896



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

DANIEL LEE FRANK,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CR-93-165, CA-96-234-2)


Submitted:   December 12, 1996          Decided:     December 19, 1996


Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Daniel Lee Frank, Appellant Pro Se. Robert Edward Bradenham II,
Assistant United States Attorney, Norfolk, Virginia; Michael James
Cummings, COMMONWEALTH'S ATTORNEY'S OFFICE, Virginia Beach,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal substantially

on the reasoning of the district court. United States v. Frank,
Nos. CR-93-165; CA-96-234-2 (E.D. Va. Apr. 18, 1996). Appellants'

claims were either raised and rejected on direct appeal, Boecken-

haupt v. United States, 537 F.2d 1182, 1183 (4th Cir.), cert.
denied, 429 U.S. 863 (1976), or were nonconstitutional claims that

could have been raised on direct appeal but were not. Stone v.

Powell, 428 U.S. 465, 477 n.10 (1976). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                2